United States Court of Appeals
                     For the First Circuit

Nos. 18-1836
     18-1837

  IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
   FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
  REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
    AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
 POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
   BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
   SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
         OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
     REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
           GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


   ALTAIR GLOBAL CREDIT OPPORTUNITIES FUND (A), LLC; ANDALUSIAN
 GLOBAL DESIGNATED ACTIVITY COMPANY; GLENDON OPPORTUNITIES FUND,
  LP; MASON CAPITAL MASTER FUND LP; NOKOTA CAPITAL MASTER FUND,
L.P.; OAKTREE-FORREST MULTI-STRATEGY, L.L.C. (SERIES B); OAKTREE
     OPPORTUNITIES FUND IX, L.P.; OAKTREE OPPORTUNITIES FUND IX
    (PARALLEL 2), L.P.; OAKTREE VALUE OPPORTUNITIES FUND, L.P.;
                OCHER ROSE, L.L.C.; SV CREDIT, L.P.,

                      Movants, Appellants,

     PUERTO RICO AAA PORTFOLIO BOND FUND, INC.; PUERTO RICO AAA
  PORTFOLIO BOND FUND II, INC.; PUERTO RICO AAA PORTFOLIO TARGET
MATURITY FUND, INC.; PUERTO RICO FIXED INCOME FUND, INC.; PUERTO
  RICO FIXED INCOME FUND II, INC.; PUERTO RICO FIXED INCOME FUND
  III, INC.; PUERTO RICO FIXED INCOME FUND IV, INC.; PUERTO RICO
 FIXED INCOME FUND V, INC.; PUERTO RICO GNMA AND U.S. GOVERNMENT
  TARGET MATURITY FUND, INC.; PUERTO RICO INVESTORS BOND FUND I,
    INC.; PUERTO RICO INVESTORS TAX-FREE FUND, INC.; PUERTO RICO
INVESTORS TAX-FREE FUND II, INC.; PUERTO RICO INVESTORS TAX-FREE
   FUND III, INC.; PUERTO RICO INVESTORS TAX-FREE FUND IV, INC.;
      PUERTO RICO INVESTORS TAX-FREE FUND V, INC.; PUERTO RICO
 INVESTORS TAX-FREE FUND VI, INC.; PUERTO RICO MORTGAGE-BACKED &
   U.S. GOVERNMENT SECURITIES FUND, INC.; TAX-FREE PUERTO RICO
 FUND, INC.; TAX-FREE PUERTO RICO FUND II, INC.; TAX-FREE PUERTO
 RICO TARGET MATURITY FUND, INC.; UBS IRA SELECT GROWTH & INCOME
                        PUERTO RICO FUND,

                            Movants,

                               v.

THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
          GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                        Debtor, Appellee,

  AMERICAN FEDERATION OF STATE COUNTY AND MUNICIPAL EMPLOYEES;
 OFFICIAL COMMITTEE OF RETIRED EMPLOYEES OF THE COMMONWEALTH OF
                          PUERTO RICO,

                       Movants, Appellees.


No. 18-1841

  IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
   FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
  REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
    AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
 POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
   BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
   SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
         OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
     REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
           GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


    PUERTO RICO AAA PORTFOLIO BOND FUND, INC.; PUERTO RICO AAA
  PORTFOLIO BOND FUND II, INC.; PUERTO RICO AAA PORTFOLIO TARGET
MATURITY FUND, INC.; PUERTO RICO FIXED INCOME FUND, INC.; PUERTO
  RICO FIXED INCOME FUND II, INC.; PUERTO RICO FIXED INCOME FUND
  III, INC.; PUERTO RICO FIXED INCOME FUND IV, INC.; PUERTO RICO
 FIXED INCOME FUND V, INC.; PUERTO RICO GNMA AND U.S. GOVERNMENT
  TARGET MATURITY FUND, INC.; PUERTO RICO INVESTORS BOND FUND I,
   INC.; PUERTO RICO INVESTORS TAX-FREE FUND, INC.; PUERTO RICO
INVESTORS TAX-FREE FUND II, INC.; PUERTO RICO INVESTORS TAX-FREE
  FUND III, INC.; PUERTO RICO INVESTORS TAX-FREE FUND IV, INC.;
      PUERTO RICO INVESTORS TAX-FREE FUND V, INC.; PUERTO RICO
 INVESTORS TAX-FREE FUND VI, INC.; PUERTO RICO MORTGAGE-BACKED &
    U.S. GOVERNMENT SECURITIES FUND, INC.; TAX-FREE PUERTO RICO
 FUND, INC.; TAX-FREE PUERTO RICO FUND II, INC.; TAX-FREE PUERTO
                  RICO TARGET MATURITY FUND, INC.,

                      Movants, Appellants.

    ALTAIR GLOBAL CREDIT OPPORTUNITIES FUND (A), LLC; ANDALUSIAN
 GLOBAL DESIGNATED ACTIVITY COMPANY; GLENDON OPPORTUNITIES FUND,
   LP; MASON CAPITAL MASTER FUND LP; NOKOTA CAPITAL MASTER FUND,
 L.P.; OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P.; OAKTREE
  OPPORTUNITIES FUND IX, L.P.; OAKTREE VALUE OPPORTUNITIES FUND,
  L.P.; OAKTREE-FORREST MULTI-STRATEGY, L.L.C. (SERIES B); OCHER
   ROSE, L.L.C.; SV CREDIT, L.P.; UBS IRA SELECT GROWTH & INCOME
                          PUERTO RICO FUND,

                            Movants,

                               v.

THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
          GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                        Debtor, Appellee,

  AMERICAN FEDERATION OF STATE COUNTY AND MUNICIPAL EMPLOYEES;
 OFFICIAL COMMITTEE OF RETIRED EMPLOYEES OF THE COMMONWEALTH OF
                          PUERTO RICO,

                       Movants, Appellees.


No. 18-1855

  IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
   FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
  REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
    AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
 POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
   BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
  SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
        OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
          GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
          GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                      Plaintiff, Appellee,

 OFFICIAL COMMITTEE OF RETIRED EMPLOYEES OF THE COMMONWEALTH OF
                          PUERTO RICO,

                  Interested Party, Appellee,

                               v.

   ALTAIR GLOBAL CREDIT OPPORTUNITIES FUND (A), LLC; ANDALUSIAN
GLOBAL DESIGNATED ACTIVITY COMPANY; GLENDON OPPORTUNITIES FUND,
  LP; MASON CAPITAL MASTER FUND LP; NOKOTA CAPITAL MASTER FUND,
L.P.; OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P.; OAKTREE
 OPPORTUNITIES FUND IX, L.P.; OAKTREE VALUE OPPORTUNITIES FUND,
 L.P.; OAKTREE-FORREST MULTI-STRATEGY, L.L.C. (SERIES B); OCHER
                  ROSE, L.L.C.; SV CREDIT, L.P.,

                    Defendants, Appellants,

  PUERTO RICO AAA PORTFOLIO BOND FUND II, INC.; PUERTO RICO AAA
    PORTFOLIO BOND FUND, INC.; PUERTO RICO AAA PORTFOLIO TARGET
   MATURITY FUND, INC.; PUERTO RICO FIXED INCOME FUND II, INC.;
PUERTO RICO FIXED INCOME FUND IV, INC.; PUERTO RICO FIXED INCOME
  FUND V, INC.; PUERTO RICO FIXED INCOME FUND III, INC.; PUERTO
       RICO FIXED INCOME FUND, INC.; PUERTO RICO GNMA AND U.S.
   GOVERNMENT TARGET MATURITY FUND, INC.; PUERTO RICO INVESTORS
BOND FUND I, INC.; PUERTO RICO INVESTORS TAX-FREE FUND II, INC.;
     PUERTO RICO INVESTORS TAX-FREE FUND III, INC.; PUERTO RICO
INVESTORS TAX-FREE FUND IV, INC.; PUERTO RICO INVESTORS TAX-FREE
    FUND V, INC.; PUERTO RICO INVESTORS TAX-FREE FUND VI, INC.;
PUERTO RICO INVESTORS TAX-FREE FUND, INC.; PUERTO RICO MORTGAGE-
 BACKED & U.S. GOVERNMENT SECURITIES FUND, INC.; TAX-FREE PUERTO
  RICO FUND II, INC.; TAX-FREE PUERTO RICO FUND, INC.; TAX-FREE
 PUERTO RICO TARGET MATURITY FUND, INC.; UBS IRA SELECT GROWTH &
                       INCOME PUERTO RICO FUND,
                          Defendants.


No. 18-1858

  IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
   FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
  REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
    AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
 POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
   BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
   SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
         OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
     REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
           GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
          GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                      Plaintiff, Appellee,

 OFFICIAL COMMITTEE OF RETIRED EMPLOYEES OF THE COMMONWEALTH OF
                          PUERTO RICO,

                  Interested Party, Appellee,

                               v.

     PUERTO RICO AAA PORTFOLIO BOND FUND, INC.; PUERTO RICO AAA
  PORTFOLIO BOND FUND II, INC.; PUERTO RICO AAA PORTFOLIO TARGET
MATURITY FUND, INC.; PUERTO RICO FIXED INCOME FUND, INC.; PUERTO
  RICO FIXED INCOME FUND II, INC.; PUERTO RICO FIXED INCOME FUND
  III, INC.; PUERTO RICO FIXED INCOME FUND IV, INC.; PUERTO RICO
 FIXED INCOME FUND V, INC.; PUERTO RICO GNMA AND U.S. GOVERNMENT
  TARGET MATURITY FUND, INC.; PUERTO RICO INVESTORS BOND FUND I,
    INC.; PUERTO RICO INVESTORS TAX-FREE FUND, INC.; PUERTO RICO
INVESTORS TAX-FREE FUND II, INC.; PUERTO RICO INVESTORS TAX-FREE
   FUND III, INC.; PUERTO RICO INVESTORS TAX-FREE FUND IV, INC.;
      PUERTO RICO INVESTORS TAX-FREE FUND V, INC.; PUERTO RICO
 INVESTORS TAX-FREE FUND VI, INC.; PUERTO RICO MORTGAGE-BACKED &
   U.S. GOVERNMENT SECURITIES FUND, INC.; TAX-FREE PUERTO RICO
 FUND, INC.; TAX-FREE PUERTO RICO FUND II, INC.; TAX-FREE PUERTO
                 RICO TARGET MATURITY FUND, INC.,

                     Defendants, Appellants,

    ALTAIR GLOBAL CREDIT OPPORTUNITIES FUND (A), LLC; ANDALUSIAN
 GLOBAL DESIGNATED ACTIVITY COMPANY; GLENDON OPPORTUNITIES FUND,
   LP; MASON CAPITAL MASTER FUND LP; NOKOTA CAPITAL MASTER FUND,
 L.P.; OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P.; OAKTREE
  OPPORTUNITIES FUND IX, L.P.; OAKTREE VALUE OPPORTUNITIES FUND,
  L.P.; OAKTREE-FORREST MULTI-STRATEGY, L.L.C. (SERIES B); OCHER
   ROSE, L.L.C.; SV CREDIT, L.P.; UBS IRA SELECT GROWTH & INCOME
                          PUERTO RICO FUND,

                           Defendants.


No. 18-1868

  IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
   FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
  REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS AND TRANSPORTATION
    AUTHORITY; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
    PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC
 POWER AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT
   BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO
   SALES TAX FINANCING CORPORATION, a/k/a Cofina; THE FINANCIAL
         OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
     REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
           GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                            Debtors.


     PUERTO RICO AAA PORTFOLIO BOND FUND, INC.; PUERTO RICO AAA
  PORTFOLIO BOND FUND II, INC.; PUERTO RICO AAA PORTFOLIO TARGET
MATURITY FUND, INC.; PUERTO RICO FIXED INCOME FUND, INC.; PUERTO
  RICO FIXED INCOME FUND II, INC.; PUERTO RICO FIXED INCOME FUND
  III, INC.; PUERTO RICO FIXED INCOME FUND IV, INC.; PUERTO RICO
 FIXED INCOME FUND V, INC.; PUERTO RICO GNMA AND U.S. GOVERNMENT
  TARGET MATURITY FUND, INC.; PUERTO RICO INVESTORS BOND FUND I,
    INC.; PUERTO RICO INVESTORS TAX-FREE FUND, INC.; PUERTO RICO
INVESTORS TAX-FREE FUND II, INC.; PUERTO RICO INVESTORS TAX-FREE
   FUND III, INC.; PUERTO RICO INVESTORS TAX-FREE FUND IV, INC.;
      PUERTO RICO INVESTORS TAX-FREE FUND V, INC.; PUERTO RICO
INVESTORS TAX-FREE FUND VI, INC.; PUERTO RICO MORTGAGE-BACKED &
  U.S. GOVERNMENT SECURITIES FUND, INC.; TAX-FREE PUERTO RICO
FUND, INC.; TAX-FREE PUERTO RICO FUND II, INC.; TAX-FREE PUERTO
                RICO TARGET MATURITY FUND, INC.,

                      Movants, Appellants,

   ALTAIR GLOBAL CREDIT OPPORTUNITIES FUND (A), LLC; ANDALUSIAN
GLOBAL DESIGNATED ACTIVITY COMPANY; GLENDON OPPORTUNITIES FUND,
  LP; MASON CAPITAL MASTER FUND LP; NOKOTA CAPITAL MASTER FUND,
L.P.; OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P.; OAKTREE
 OPPORTUNITIES FUND IX, L.P.; OAKTREE VALUE OPPORTUNITIES FUND,
 L.P.; OAKTREE-FORREST MULTI-STRATEGY, L.L.C. (SERIES B); OCHER
  ROSE, L.L.C.; SV CREDIT, L.P.; UBS IRA SELECT GROWTH & INCOME
                         PUERTO RICO FUND,

                             Movants,

                                v.

THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
          GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                       Debtor, Appellee,

  AMERICAN FEDERATION OF STATE COUNTY AND MUNICIPAL EMPLOYEES;
 OFFICIAL COMMITTEE OF RETIRED EMPLOYEES OF THE COMMONWEALTH OF
     PUERTO RICO; OFFICIAL COMMITTEE OF UNSECURED CREDITORS,

                      Movants, Appellees.




         APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Laura Taylor Swain,* U.S. District Judge]




    *   Of the   Southern   District    of   New   York,   sitting   by
designation.
                              Before

                    Lynch, Stahl, and Kayatta,
                          Circuit Judges.


      Bruce Bennett, with whom Benjamin Rosenblum, James M. Gross,
Geoffrey S. Stewart, Sparkle L. Sooknanan, Parker A. Rider-
Longmaid, Jones Day, Alfredo Fernández-Martínez, and Delgado &
Fernández, LLC were on brief, for Altair Global Credit
Opportunities Fund (A), LLC; Andalusian Global Designated Activity
Company; Glendon Opportunities Fund, LP; Mason Capital Master Fund
LP; Nokota Capital Master Fund, L.P.; Oaktree-Forrest Multi-
Strategy, L.L.C. (Series B); Oaktree Opportunities Fund IX, L.P.;
Oaktree Opportunities Fund IX, (Parallel 2), L.P.; Oaktree Value
Opportunities Fund, L.P.; Ocher Rose, L.L.C; SV Credit, L.P.
      Jason N. Zakia, with whom Glenn M. Kurtz, John K. Cunningham,
White & Case LLP, José C. Sánchez-Castro, Alicia I. Lavergne-
Ramírez, Maraliz Vázquez-Marrero, and Sanchez Pirillo LLC were on
brief, for Puerto Rico AAA Portfolio Bond Fund, Inc.; Puerto Rico
AAA Portfolio Bond Fund II, Inc.; Puerto Rico AAA Portfolio Target
Maturity Fund, Inc.; Puerto Rico Fixed Income Fund, Inc.; Puerto
Rico Fixed Income Fund II, Inc.; Puerto Rico Fixed Income Fund
III, Inc.; Puerto Rico Fixed Income Fund IV, Inc.; Puerto Rico
Fixed Income Fund V, Inc.; Puerto Rico GNMA and U.S. Government
Target Maturity Fund, Inc.; Puerto Rico Investors Bond Fund I,
Inc.; Puerto Rico Investors Tax-Free Fund, Inc.; Puerto Rico
Investors Tax-Free Fund II, Inc.; Puerto Rico Investors Tax-Free
Fund III, Inc.; Puerto Rico Investors Tax-Free Fund IV, Inc.;
Puerto Rico Investors Tax-Free Fund V, Inc.; Puerto Rico Investors
Tax-Free Fund VI, Inc.; Puerto Rico Mortgage-Backed & U.S.
Government Securities Fund, Inc.; Tax-Free Puerto Rico Fund, Inc.;
Tax-Free Puerto Rico Fund II, Inc.; Tax-Free Puerto Rico Target
Maturity Fund, Inc.; UBS IRA Select Growth & Income Puerto Rico
Fund.
      Jeffrey W. Levitan, with whom Timothy W. Mungovan, John E.
Roberts, Michael R. Hackett, William D. Dalsen, Martin J.
Bienenstock, Mark D. Harris, Kevin J. Perra, and Proskauer Rose
LLP were on brief, for the Financial Oversight and Management Board
for Puerto Rico, as Representative for the Employees Retirement
System of the Government of the Commonwealth of Puerto Rico.
      Richard B. Levin, with whom Catherine Steege, Melissa Root,
Ian Heath Gershengorn, Lindsay C. Harrison, William K. Dreher,
Robert Gordon, Richard Levin, Jenner & Block LLP, A.J. Bennazar-
Zequeira, and Bennazar, García, & Milián, C.S.P. were on brief,
for the Official Committee of Retired Employees of the Commonwealth
of Puerto Rico.
     Michael Shih, Appellate Division, Civil Staff, Joseph H.
Hunt, Assistant Attorney General, Mark R. Freeman, and Michael S.
Raab, Appellate Division, Civil Staff, for the United States,
amicus curiae.



                        January 30, 2019
             LYNCH,   Circuit   Judge.      These   appeals   involve   bonds

issued in 2008 by the Employees Retirement System of the Government

of the Commonwealth of Puerto Rico1 (the "System"), which were

bought by bondholders (the "Bondholders"), the appellants here.

The   bond   documentation      offered   as    security   certain   property

belonging or owed to the System, as defined in a "Pension Funding

Bond Resolution." The Bondholders claim that they have a perfected

security interest in that property under Puerto Rico's version of

the Uniform Commercial Code ("UCC").

             Through the Financial Oversight and Management Board for

Puerto Rico (the "Oversight Board"), the System filed suit in the

district court on July 21, 2017, seeking declaratory judgments on

several issues related to the validity, breadth, and perfection of

the Bondholders' asserted security interest, and regarding the

System's compliance with a stipulation between the parties (the

"January     2017   Stipulation").        The   Bondholders   brought    nine

counterclaims concerning their asserted security interest as well

as an alleged violation of the January 2017 Stipulation.                After



      1   We use this name here rather than "Retirement System for
Employees of the Government of the Commonwealth of Puerto Rico,"
because the System, through the Financial Oversight and Management
Board for Puerto Rico, filed its complaint in the district court
under this name and refers to itself by this name in its brief to
this court. In this opinion, the "ERS name" refers to the term
beginning with "Employees Retirement System"; the "RSE name"
refers to the term beginning with "Retirement System for
Employees."


                                   - 10 -
both sides moved for summary judgment, the district court ruled in

favor of the System, finding that the Bondholders' interest was

not perfected and so could be avoided under 48 U.S.C. § 2161(a),

that there had been no violation of the January 2017 Stipulation,

and that two of the Bondholders' counterclaims should be dismissed

with prejudice.        The Fin. Oversight and Mgmt. Bd. for P.R. v.

Altair Glob. Credit Opportunities Fund (a), LLC (In re: The Fin.

Oversight and Mgmt. Bd. for P.R.), 590 B.R. 577 (D.P.R. 2018).                We

are told the dollar value of the security for the bonds at stake

is about $2.9 billion.        The Bondholders appealed.

             We agree with the district court on the particular facts

here that the UCC financing statements filed in 2008 (the "2008

Financing Statements") did not perfect the Bondholders' security

interest, as they lacked a sufficient description of collateral.

But we find that the financing statement amendments filed in 2015

and   2016    (together,      the   "Financing       Statement    Amendments")

satisfied the filing requirements for perfection when read in

conjunction with the 2008 Financing Statements.                We reverse the

district     court's   determination     on   the    satisfaction     of   filing

requirements     for   perfection   by   amendment,      and   hold   that   the

Bondholders satisfied the filing requirements for perfection as of

December 17, 2015.

             Because    the    Bondholders'         security     interest     was

perfected, this interest cannot be avoided under the Puerto Rico


                                    - 11 -
Oversight, Management, and Economic Stability Act's ("PROMESA")

incorporation of parts of the Bankruptcy Code, including 11 U.S.C.

§ 544(a), and so we do not reach the issue of whether PROMESA and

other relevant Commonwealth law would allow for the retroactive

avoidance of unperfected liens.2               Accordingly, we vacate the

district court's holding on avoidance of the Bondholders' security

interest.     We vacate the dismissal of two of the Bondholders'

counterclaims    and   remand    to    the     district    court      for   further

proceedings in light of this opinion.                  Finally, we affirm the

dismissal of the Bondholders' claim regarding the January 2017

Stipulation.

             As to the first issue, concerning the 2008 Financing

Statements alone, we decide narrowly on the particular facts

presented.      As to the issue of perfection by amendment, also

narrowly    decided,   this    case    presents    a    unique       confluence   of

circumstances     involving     two     languages        and     a    translation,

particularly regarding the sufficient name of the System under

Article 9 of the UCC (Secured Transactions), as adopted by the

Commonwealth.      Puerto     Rico    recognizes    two    official      statutory

languages.     P.R. Laws Ann. tit. 1, § 59.               We face a statutory

amendment from 2013 (officially translated in 2014) that variously


     2    Although we do not reach this issue, we acknowledge with
appreciation the assistance provided by the United States
Department of Justice in submitting a brief as amicus curiae in
support of the appellees.


                                      - 12 -
uses two English terms when translating the same unvaried Spanish

term for the name of the System. Id. tit. 3, §§ 761, 763. Further,

past    official    translations,   and    the   System     itself,     have

consistently used the ERS name (including in many court filings)

for over sixty years. We craft our holding narrowly to accommodate

the very unusual circumstances presented by a new translation that

is, on its face, inconsistent, that varies from every other formal

version both before and after its presentation, and that arises in

a context in which there is no realistic likelihood that anyone

would search the Department of State of the Government of Puerto

Rico's (the "P.R. Department of State") records only under one of

the two forms of the name that appear in the English translation

of the amended statute.

                                    I.

            The System is a trust and government agency created in

1951 by an Act of the Commonwealth.       Law No. 447 of May 15, 1951,

1951 P.R. Laws 1298 (the "1951 Enabling Act") (codified as amended

at P.R. Laws Ann. tit. 3, §§ 761 et seq.). The System is structured

to provide pensions and other retirement benefits to employees and

officers of the Commonwealth government, members and employees of

the    Commonwealth's    Legislative     Assembly,   and    officers    and

employees    of    the   Commonwealth's    municipalities     and     public

corporations.      P.R. Laws Ann. tit 3, § 764.      It is designated as

"independent and separate" from other Commonwealth agencies.            Id.


                                 - 13 -
§ 775.     Until legislation that went into effect on July 1, 2017,

the System was funded by mandatory contributions from employees

and employers, and by the System's investment earnings.         See

Concurrent Resolution 188 of the House of Representatives of the

Government of Puerto Rico; Law No. 106 of August 23, 2017.

            As of 2008, the Enabling Act allowed the System to incur

debt when the Board of Trustees of the System so authorized.   P.R.

Laws Ann. tit. 3, § 779(d) (2008). Seeking to decrease an unfunded

liability of approximately $9.9 billion, the Board of Trustees

adopted a "Pension Funding Bond Resolution" (the "Resolution") on

January 24, 2008. The Resolution allowed for the issuance of about

$2.9 billion in bonds.    The Resolution was made publicly available

on several governmental websites, including on the Government

Development Bank for Puerto Rico's website and on the System's own

website.

            The Bondholders hold some of those bonds issued by the

System.     The System executed a security agreement (the "Security

Agreement"), which purports to grant the Bondholders a security

interest in "Pledged Property" belonging or owed to the System.

"Pledged Property" was defined in the Resolution but not in the

Security Agreement.      The Resolution's definition included the

required employer contributions to the System and proceeds from




                                - 14 -
these contributions.3 The Security Agreement did not itself define

or otherwise describe "Pledged Property."   Rather, it stated that

"[a]ll capitalized words not defined herein shall have the meaning

ascribed to them in the Resolution."   But the Resolution was not

attached to the Security Agreement, and the Security Agreement did

not even say what types of property were pledged, whether the

Resolution was available to the public, or where the Resolution


     3    The Resolution defined "Pledged Property" as:

          1.   All Revenues.
          2.   All right, title and interest of the
          System in and to Revenues, and all rights to
          receive the same.
          3.   The Funds, Accounts, and Subaccounts held
          by the Fiscal Agent, and moneys and securities
          and, in the case of the Debt Service Reserve
          Account, Reserve Account Cash Equivalents,
          from time to time held by the Fiscal Agent
          under the terms of this Resolution, subject to
          the application thereof as provided in this
          Resolution and to the provisions of Sections
          1301 and 1303.
          4.   Any and all other rights and personal
          property of every kind and nature from time to
          time hereafter pledged and assigned by the
          System to the Fiscal Agent as and for
          additional security for the Bonds and Parity
          Obligations.
          5.   Any and all cash and non-cash proceeds,
          products, offspring, rents and profits from
          any   of  the   Pledged   Property   mentioned
          described in paragraphs (1) through (4) above,
          including, without limitation, those from the
          sale, exchange, transfer, collection, loss,
          damage,    disposition,     substitution    or
          replacement of any of the foregoing.

The Resolution's definition of "Revenues" included, among other
things, "All Employers' Contributions."

                             - 15 -
could be found.

            Security    interests        could    be    perfected       by    filing

financing statements comporting with the requirements of Article

9 of the UCC, as adopted by the Commonwealth.                  In 2008, those

requirements     included,       among   other   things,    that    a    financing

statement      "contain[]    a     statement     indicating   the       types,    or

describing the items, of collateral."                 P.R. Laws Ann. tit. 19,

§ 2152(1) (2008).

            The Security Agreement specified that "[the System]

shall cause UCC financing and continuation statements to be filed,

as appropriate, and the Secured Party shall not be responsible for

any UCC filings."      On or about June 24, 2008, and July 2, 2008,4

two financing statements (the 2008 Financing Statements) related

to the System's bonds, as described above, were filed with the

P.R. Department of State.          The 2008 Financing Statements each used

a   standard    "Financing       Statement"    form    provided    by    the     P.R.

Department of State, where such statements are located.                      Initial

financing      statements    are    sometimes     referred    to    as       "UCC-1"

statements.

            The 2008 Financing Statements described the collateral

as "[t]he pledged property described in the Security Agreement



      4   The listed dates -- June 24 and July 2 -- are the dates
stamped on the documents by the filing officer. The same is true
for the listed dates for the Financing Statement Amendments.


                                      - 16 -
attached as Exhibit A hereto and by reference made a part thereof."

The Security Agreement, Exhibit A, was attached to each of the

2008 Financing Statements as filed but, as said, did not itself

describe the "Pledged Property" except as it purported to do by

reference     to   an   unattached     other       document.     That      is,    the

Resolution,    which    contained      the   full     definition      of   "Pledged

Property"   and    other     key   terms,    was    not   attached.        The   2008

Financing Statements do not otherwise describe or define the

"Pledged    Property"      (meaning    the   collateral).       In     short,    the

documents filed with the P.R. Department of State described the

collateral only by stating that it was "Pledged Property" described

in a document that could only be found somewhere outside the P.R.

Department of State.

            Between the filing of the 2008 Financing Statements and

the filing of the Financing Statement Amendments in 2015 and 2016,

the Commonwealth repealed its earlier version of Article 9 of the

UCC and enacted a revised version, Law No. 21 of January 17, 2012,

2012 P.R. Laws 162 (codified at P.R Laws Ann. tit. 19, §§ 2211-

2409).   The updated law went into effect on January 17, 2013, one

year after its approval.           See P.R. Laws Ann. tit. 19, § 2211).

The   new   version     of   Article    9    made     modest   changes      to    the

requirements for financing statements, and made the effective life

of financing statements five years rather than ten years.

            On or about December 17, 2015, and January 16, 2016, the


                                      - 17 -
four Financing Statement Amendments were filed.             These filings all

used a standard "Financing Statement Amendment" form provided by

the P.R. Department of State.            The Financing Statement Amendments

describe the collateral as "[t]he Pledged Property and all proceeds

thereof and all after-acquired property as described more fully in

Exhibit A attached hereto and incorporated by reference."                Unlike

the    2008      Financing     Statements,   Exhibit   A   contained     a    full

definition of "Pledged Property" drawn from the Resolution.                   The

Financing Statement Amendments provide, in the attached Exhibit A,

that       the   debtor   is   the   "Employees   Retirement    System   of   the

Government of the Commonwealth of Puerto Rico."                 That naming of

the debtor is at issue in the argument concerning whether the

Financing Statement Amendments sufficed to satisfy the filing

requirements for perfection.5

                 The P.R. Department of State certified in March 2017

that a search of the Commonwealth's UCC records under the name

"Employees Retirement System of the Government of the Commonwealth

of Puerto Rico" revealed the 2008 Financing Statements and the

Financing Statement Amendments.              A copy of a UCC search report

from October 17, 2017, for a search performed by Wolters Kluwer on

behalf of the Bondholders, indicates the same.                 None of the 2008



       5  The issue of the proper name of the System did not arise
until February 28, 2014, when a translation of the 2013 amended
Enabling Act was published.


                                       - 18 -
Financing Statements and the Financing Statement Amendments had

been removed from the P.R. Department of State's records as of

October 2017.

            After the filing of the 2008 Financing Statements and

before the filing of the Financing Statement Amendments, the

Commonwealth's legislature amended the Enabling Act in 2013. Law

No. 3 of April 4, 2013, 2013 P.R. Laws 39 (codified at P.R. Laws

Ann. tit 3, § 761 et seq.).     From the original Enabling Act in

1951 until 2014, the English translation of the Enabling Act, as

codified, used "Employees Retirement System" as the first part of

the name of the System, when translating the Spanish term "Sistema

de Retiro de los Empleados."   Compare Law No. 447 of May 15, 1951,

1951 P.R. Laws 1298 (English, "Employees Retirement System") with

id. at 1299 (Spanish, "Sistema de Retiro de Los Empleados").   The

legislature had amended the Enabling Act numerous times before

2013, including changing the name of the System in 2004 by removing

"and its Instrumentalities" and by replacing "Government of Puerto

Rico" with "Government of the Commonwealth of Puerto Rico."     See

P.R. Laws Ann. tit. 3, § 761 (2006).    But the English translation

of the System as, in part, "Employees Retirement System," remained

the same.   See P.R. Laws Ann. tit. 3, § 761 (2011); P.R. Laws Ann.

tit. 3, § 761 (2006); P.R. Laws Ann. tit. 3, § 761 (1988).

            The English language translation of the 2013 amended

Enabling Act was published on February 28, 2014, more than ten


                               - 19 -
months after the 2013 Act's April 4, 2013, approval in Spanish and

about seven months after its effective date.6                  As codified, the

translation refers to the System as both "Retirement System for

Employees of the Government of the Commonwealth of Puerto Rico"

and   "Employees     Retirement    System       of    the    Government    of    the

Commonwealth of Puerto Rico."            P.R. Laws Ann. tit. 3, §§ 761,

763(36).    In many sections, the translation of the Enabling Act

continues to use the prior version of the English name ("Employees

Retirement System of the Government of the Commonwealth of Puerto

Rico").    Such continuity in the translation carries over to the

"Statement of Motives" section and to the definition of the

shorthand "System," as well as to dozens of other sections.                      In

Section    1-10,     which   describes    how        the    System   was   "to    be

designated,"       the   translation     uses    the       English   formulation,

"Retirement    System     for   Employees       of    the    Government    of    the

Commonwealth of Puerto Rico" for the unchanged Spanish original,

"Sistema de Retiro de los Empleados del Gobierno del Estado Libre

Asociado de Puerto Rico."         Law No. 3 of April 4, 2013, 2013 P.R.

Laws 64.

           Months after the Financing Statement Amendments were


      6   Similar or lengthier gaps between the passage of laws
and the promulgation of their official translations have occurred
in the Commonwealth. For example, the official English translation
of the 2004 amendment to the Enabling Act (passed on September 15,
2004), Law No. 296 of September 15, 2004, was certified and
published on March 13, 2007.


                                    - 20 -
filed in late 2015 and early 2016, Congress enacted PROMESA, 48

U.S.C. § 2101 et seq., on June 30, 2016.       Among other things,

PROMESA created the Oversight Board and granted the Board a range

of powers over the Commonwealth's finances, see, e.g., id. §§ 2121-

2129, including the general mandate to craft "a method [for the

Commonwealth] to achieve fiscal responsibility and access to the

capital markets," id. § 2121(a).

          PROMESA incorporated by reference certain provisions of

the Bankruptcy Code, id. § 2161(a), including the "strong-arm"

provision at 11 U.S.C. § 544(a).7    That provision "set[s] out the


     7    Section 544(a) provides:

          The trustee shall have, as of the commencement
          of the case, and without regard to any
          knowledge of the trustee or of any creditor,
          the rights and powers of, or may avoid any
          transfer of property of the debtor or any
          obligation incurred by the debtor that is
          voidable by —
               (1) a creditor that extends credit to
               the   debtor   at   the   time   of   the
               commencement of the case, and that
               obtains, at such time and with respect to
               such credit, a judicial lien on all
               property on which a creditor on a simple
               contract could have obtained such a
               judicial lien, whether or not such a
               creditor exists;
               (2) a creditor that extends credit to
               the   debtor   at   the   time   of   the
               commencement of the case, and obtains, at
               such time and with respect to such
               credit, an execution against the debtor
               that is returned unsatisfied at such
               time, whether or not such a creditor
               exists; or

                              - 21 -
circumstances     under    which   a    trustee"    may    permissibly   "pursue

avoidance" of certain interests.                Merit Mgmt. Grp., LP v. FTI

Consulting, Inc., 138 S. Ct. 883, 888 (2018).

            Pursuant to Section 301(c)(7) of PROMESA, the Oversight

Board is the "trustee" as that term is defined in the Bankruptcy

Code (except under one circumstance that is not relevant here, see

11 U.S.C § 926).     48 U.S.C. § 2161(c)(7).              PROMESA also provides

that "Subchapters III and VI shall apply with respect to debts,

claims, and liens . . . created before, on, or after [June 30,

2016]."    Id. § 2101(b)(2).

            PROMESA's enactment triggered an automatic temporary

stay,    under   Section   405,    on    creditors'   remedies     against   the

Commonwealth and its property. Id. § 2194(a)-(b). The Bondholders

moved to lift that stay, but that motion was denied by the district

court.    See Peaje Invs. LLC v. García-Padilla, 845 F.3d 505, 510

(1st Cir. 2017).     This court vacated the district court's decision

in part and remanded for further proceedings, id. at 516, and




                  (3) a bona fide purchaser of real
                  property, other than fixtures, from the
                  debtor, against whom applicable law
                  permits such transfer to be perfected,
                  that obtains the status of a bona fide
                  purchaser and has perfected such transfer
                  at the time of the commencement of the
                  case, whether or not such a purchaser
                  exists.

            11 U.S.C. § 544(a).


                                       - 22 -
expressed general concerns with the protection afforded for the

Bondholders' property, id. at 511-12.

             On remand, the System and the Bondholders entered into

the January 2017 Stipulation, in order to resolve Altair Global

Credit Opportunities Fund (A), LLC v. García-Padilla, No. 16-cv-

2696.    The January 2017 Stipulation required, in relevant part,

that    "Employers'   Contributions    (as    defined   in   the   ERS   Bond

Resolutions) received by the ERS during the pendency of the stay

imposed pursuant to [PROMESA] § 405 shall be transferred by the

ERS to [a segregated account] for the benefit of the holders of

the ERS bonds."

             On May 3, 2017, the Oversight Board filed a petition

under Title III of PROMESA on behalf of the Commonwealth.            On May

21, 2017, the Oversight Board filed a Title III petition on behalf

of the System, which triggered an automatic stay of litigation

against the System.       The Bondholders moved to lift the stay, and

the parties entered into a Joint Stipulation that resolved the

Bondholders'    motion.      The   Joint    Stipulation   stated   that   an

adversary proceeding would be filed by the System on or before

July 21, 2017, and limited the scope of the proceeding to the

"validity,     priority,     extent    and    enforceability"       of    the

Bondholders' claimed security interest and the System's rights

regarding employer contributions received during May 2017, as well

as relevant counterclaims by the Bondholders.


                                   - 23 -
              On July 21, 2017, the System, through the Oversight

Board, brought this case in federal district court against the

Bondholders, seeking declarations about the status, scope, and

validity of the Bondholders' claimed security interest in the

"Pledged Property," and about the System's compliance with the

January 2017 Stipulation.         See In re: Fin. Oversight & Mgmt. Bd.

for   P.R., 590 B.R.   at   583.8   The   Bondholders   asserted   nine

counterclaims, requesting declarations concerning their asserted

security interest as well as an alleged violation of the January

2017 Stipulation.

              The parties both moved for summary judgment.        Id.   The

System sought judgment in its favor on its four claims; the

Bondholders sought the dismissal of all of the System's claims as

well as judgment in their favor on all of their counterclaims.

Id.

              On August 17, 2018, the district court granted the

System's motion for summary judgment in part and denied the

Bondholders' cross-motion in its entirety.           Id. at 599-600.     The


      8   In other litigation before the commencement of the
System's Title III case, the System had stated that at least some
of the Bondholders had "valid and enforceable liens in over
hundreds of millions of dollars of ERS revenue."         Respondent
Employees Retirement System of the Government of Puerto Rico's
Brief in Opposition to Motion for Relief from the PROMESA Automatic
Stay at 10, Altair Global Credit Opportunities Fund (A), LLC. v.
Garcia Padílla, Case No. 3:16-cv-02696-FAB (D.P.R. Oct. 26, 2016).
The district court noted this acknowledgment.         In re: Fin.
Oversight & Mgmt. Bd. for P.R., 590 B.R. at 587.


                                     - 24 -
district court held that any security interest the Bondholders

might   possess    had   not   been    perfected    by   the   2008   Financing

Statements, because those Statements did not contain an adequate

description of the collateral as required under Article 9 in 2008.

Id. at 589 (citing P.R. Laws Ann. tit. 19, § 2152(1) (2008)).               The

district   court    then    determined    that     the   Financing    Statement

Amendments did not perfect the Bondholders' security interest,

because they did not identify the debtor by its correct legal name,

which the court determined was the RSE name, as the court felt was

required by the version of Article 9 operative in 2015 and 2016.

Id. at 592 (citing P.R. Laws Ann. tit. 19, § 2322(a)(1)).

            Starting from the determination that the Bondholders'

interest was unperfected when the Title III case began, the

district court then held that the Oversight Board, as trustee,

could avoid the liens under the strong-arm provision at 11 U.S.C.

§ 544(a), which PROMESA incorporates, see 48 U.S.C. § 2161(a).               In

re: Fin. Oversight & Mgmt. Bd. for P.R., 590 B.R. at 592-98.               That

is, Commonwealth law did not prevent a hypothetical creditor from

obtaining a judgment lien against the System's assets at the time

when the Title III case commenced.         Id. at 594.     The district court

thus invalidated the Bondholders' interests pursuant to Section

544(a).    The district court then held that the System did not

violate    the    January   2017   Stipulation      because    the    adversary

proceedings were limited to claims or counterclaims related to


                                      - 25 -
employer   contributions     received      during   May   of   2017,   and   the

System's obligation to transfer such funds to a segregated account

clearly ended with the PROMESA stay on May 1, 2017.              Id. at 599.

           Following a joint response to an order to show cause as

to why the Bondholders' counterclaims One through Four "ought not

to be dismissed for failure to state a claim upon which relief may

be   granted,"    the   district    court     dismissed    the   Bondholders'

counterclaims with prejudice on September 5, 2018.

           The Bondholders timely appealed, and this court granted

motions to consolidate these appeals.

                                     II.

           This case comes on summary judgment. In reviewing grants

of summary judgment, "we take as true the facts documented in the

record below, resolving any factual conflicts or disparities in

favor of the nonmovant."       Colt Def. LLC v. Bushmaster Firearms,

Inc., 486 F.3d 701, 705 (1st Cir. 2007).                  Nearly all of the

operative facts are undisputed here, and the grant of summary

judgment turns primarily on interpretations of law, which this

court reviews de novo, or mixed questions of law and fact, for

which "we employ a degree-of-deference continuum, providing non-

deferential      plenary   review   for      law-dominated     questions     and

deferential review for fact-dominated questions."              Johnson v. Bos.

Pub. Sch., 906 F.3d 182, 191 (1st Cir. 2018) (internal quotation

marks omitted).


                                    - 26 -
             We   first   consider     perfection       by   the   2008   Financing

Statements on their own, and then in conjunction with the later

Financing     Statement        Amendments,      before       briefly   considering

avoidance under PROMESA.          We then address the dismissal of two of

the Bondholders' counterclaims and the alleged violation of the

January 2017 Stipulation.

A.   Perfection by the 2008 Financing Statements

             The Bondholders argue that the initial 2008 Financing

Statements perfected their security interest.                   Under the former

version of Article 9 operative in 2008,

             [a] financing statement is sufficient if it
             [1] gives the names of the debtor and the
             secured party, [2] is signed by the debtor,
             [3] gives an address of the secured party from
             which information concerning the security
             interest may be obtained, [4] gives a mailing
             address of the debtor and [5] contains a
             statement indicating the types, or describing
             the items, of collateral.

P.R. Laws Ann. tit. 19, § 2152(1) (2008).                    There is no dispute

that the 2008 Financing Statements met the first four requirements

at the time they were filed, and so those elements are not

considered    here.       We    also   stress    that    the    validity    of   the

underlying Security Agreement is not at issue. Security agreements

are private contracts between parties and do not have the same

public notice purpose as financing statements.                     See Webb Co. v.

First City Bank (In re Softalk Publ'g Co., Inc.), 856 F.2d 1328,

1330 (9th Cir. 1988).          Instead, our discussion is limited only to


                                       - 27 -
whether    the   2008   Financing   Statements    "contain[]   a   statement

indicating the types, or describing the items, of collateral," as

required by the then-existing statute.           See P.R. Laws Ann. tit.

19, § 2152(1) (2008).

            The Bondholders argue that we should adopt a lenient

understanding of the collateral description requirement, such that

the mere reference in the Security Agreement to the definition of

"Pledged    Property"     contained    in    a   separate   document,    the

Resolution, constituted a sufficient description, even though the

Resolution, and thus its description of "Pledged Property," was

not attached to the 2008 Financing Statements.              The Bondholders

cite a number of cases to argue that incorporation by reference is

appropriate in this situation.        They argue this is in part because

the collateral description in a financing statement is, in their

view, only "a starting point" in providing notice to an interested

party.    John Deere Co. of Balt. v. William C. Pahl Constr. Co., 34
A.D.2d 85, 88 (N.Y. App. Div. 1970).

            The System, joined by the Committee of Retired Employees

of the Commonwealth of Puerto Rico (the "Committee") by reference

in its brief, counters that the UCC's goals, like public notice,

require a strict rule that interested parties should not face the

burden and potential risks of further searching for a collateral

description not found within or appended to a financing statement.

            We clear away some arguments which are beside the point.


                                    - 28 -
It is not helpful for the parties to use terms such as "liberal"

or "strict" construction of Article 9.    And it is likely that on

some facts, incorporation by reference was permissible under the

version of Article 9 operative in the Commonwealth when the 2008

Financing Statements were filed.   That principle is not really at

issue.   On the facts on this record, we, like the district court,

conclude that the 2008 Financing Statements were insufficient to

perfect the security interest under P.R. Laws Ann. tit. 19,

§ 2152(1) (2008).9   There has been no literal compliance with this

rule, and this provision should be interpreted consonant with the

goals of the UCC.

           Our holding of an insufficient collateral description

depends heavily on the facts, where a) the collateral is not




     9    The Bondholders do not cite controlling authority on
this issue. In Chase Bank of Fla., N.A. v. Muscarella, 582 So. 2d
1196 (Fla. Dist. Ct. App. 1991), part of the collateral -- the
"Partnership Interest" -- was listed in the financing statement
itself, see id. at 1197, and so we agree that the "[Muscarella]
opinion does not stand for the proposition that it is sufficient
for a financing statement to merely refer to the underlying
security agreement and thereby incorporate by reference that
document's collateral description."      First Midwest Bank v.
Reinbold (In re: I80 Equip., LLC), 591 B.R. 353, 361 (Bankr. C.D.
Ill. 2018). In Int'l Home Prod., Inc. v. First Bank of P.R., Inc.,
495 B.R. 152 (D.P.R. 2013), the referenced document was attached
to the financing statement rather than filed or accessible only
elsewhere. Id. at 160 n.8.
          And the citation to John Deere is inapposite here,
because the reference in that case to a "starting point for
investigation" does not refer to a description of collateral. 34
A.D.2d at 88.



                               - 29 -
described, even by type(s), in the 2008 Financing Statements or

attachments;    b)   the   2008   Financing   Statements   do   not   tell

interested parties where to find the referenced document (the

Resolution) which contains the fuller collateral description; and

c) the Resolution is not at the UCC filing office.

          First, the 2008 Financing Statements do not describe

even the type(s) of collateral, much less the items, at issue.

Cf. Elf Atochem N. Am., Inc. v. Celco, Inc., 927 P.2d 355, 363

(Ariz. Ct. App. 1996) (finding sufficient a financing statement

that described the collateral as "equipment," as further described

in two specific but unattached sales orders).         They also do not

attach the document (the Resolution) referenced as describing the

collateral.    Nor do those facts alone define the issue before us.

In addition, the referenced document -- the Resolution -- was held

in a different location from the UCC filing office, and the 2008

Financing Statements (including the attached Security Agreement)

contain no indication of the referenced document's location or how

to find it.

          This total combination of facts undercuts several key

goals of the UCC and its filing system.       These goals include fair

notice to other creditors and the public of a security interest.

See UCC § 9-502 cmt. 2;10 Wheeling & Lake Erie Ry. Co. v. Keach (In


     10   "UCC Official Comments do not have the force of law, but
are nonetheless the most useful of several aids to interpretation


                                  - 30 -
re: Montreal, Me. & Atl. Ry., Ltd.), 799 F.3d 1, 11 (1st Cir. 2015)

("[A] primary goal of both Article 9 and . . . perfection rules is

to   ensure   that   other   creditors    have   notice   of   [a]   security

interest."); In re Softalk Publ'g Co., 856 F.2d 1328, 1330 (9th

Cir. 1988) ("The [UCC] financing statement serves to give notice

to other creditors or potential creditors that the filing creditor

might have a security interest in certain assets of the named

debtor."); In re Cushman Bakery, 526 F.2d 23, 28 (1st Cir. 1975)

(stating that "the system of notice filing is designed to . . .

apprise creditors that the secured party may have a security

interest      in   the   collateral      described   in    the       financing

statement").11 Article 9 was also meant to facilitate the expansion

of commercial practices.      See P.R. Laws Ann. tit. 19, § 401(2).12


and construction of the [UCC]." JOM, Inc. v. Adell Plastics, Inc.,
193 F.3d 47, 57 n.6 (1st Cir. 1999) (internal quotation marks
omitted).
      11  Several of the cases cited by the Bondholders consider
security agreements rather than financing statements. E.g. Nolden
v. Plant Reclamation (In the matter of Amex-Protein Dev. Corp.),
504 F.2d 1056 (9th Cir. 1974); Greenville Riverboat, LLC v. Less,
Getz & Lipman, P.L.L.C., 131 F. Supp. 2d 842 (S.D. Miss. 2000).
As noted, security agreements are private contracts that do not
have the same public notice purpose as financing statements. See
In re Softalk Publ'g Co., 856 F.2d 1328, 1330 (9th Cir. 1988).
      12  Where a referenced document is not in the UCC records
and its location is not listed in the financing statement itself
(nor how to find it), an interested party must do additional
searching at its own expense to determine the collateral at issue.
This remains true even where the extrinsic document is publicly
available elsewhere: The interested party still has to search
beyond where the initial financing statement has been filed, and
do so without any guidance. It may not have been difficult for


                                  - 31 -
               Here, as said, the 2008 Financing Statements do not

describe even the type(s) of collateral; instead, they describe

the collateral only by reference to an extrinsic document located

outside the UCC filing office, and that document's location is not

listed    in    the   financing    statement.   This   at   best   gives   an

interested party notice about an interest in some undescribed

collateral, but does not adequately specify what collateral is

encumbered.       That is, an interested party knowing nothing more

than this does not have "actual knowledge" and has not "received

a notice," see P.R. Laws Ann. tit. 19, § 451(25)(a)-(b) (2008), of

the collateral at issue.          Requiring interested parties to contact

debtors at their own expense about encumbered collateral, with no

guarantee of a timely or accurate answer, would run counter to the

notice purpose of the UCC.13          See, e.g., In re Quality Seafoods,



interested parties to find the Resolution here, but no party
disputes that additional searching would have been necessary.
          Interested parties doing such a search could well have
justifiable concerns about the extrinsic referenced document.
How, for example, would an interested party know whether a
description of collateral in the extrinsic document is the latest
operative version (rather than a superseded version), whether that
document is complete, or whether the document found on another
website or at another location is authentic rather than doctored
in some way? Forcing interested parties to undertake additional
work and expense merely to find a basic collateral description
cuts against the goal of expansion of commercial practices.
     13   In re Cushman Bakery did not determine that further
inquiry by interested parties regarding the specific encumbered
collateral was required under Article 9, but instead stated only
that "further inquiry from the parties concerned [would] be
necessary to disclose the complete state of affairs" around a


                                     - 32 -
Inc., 104 B.R. 560, 561 (Bankr. D. Mass. 1989).

            The UCC filing requirements are clear.             See Uniroyal,

Inc. v. Universal Tire & Auto Supply Co., 557 F.2d 22, 23 (1st

Cir. 1977).       It would not have been difficult whatsoever for the

2008 Financing Statements to provide proper notice. The Resolution

could simply have been attached to these filings, as the Security

Agreement   was.      Instead,    as    they   stand,   the   2008   Financing

Statements would leave a reasonable creditor or interested party

with doubts as to the collateral at issue.              We do not interpret

the former UCC provision in a way contrary to its purposes, above

all notice, and so the description of collateral in the 2008

Financing Statements was insufficient.

            Having    resolved    the    logically      antecedent    question

concerning the first UCC filings, we turn to the amendment issues.

B.   Lapse of 2008 Financing Statements

            The    System   and   the   Committee    argue    that   the   2008

Financing Statements could not later satisfy the requirements for

perfection, by amendment, because the 2008 Financing Statements

had lapsed by the time the Financing Statement Amendments were

filed in 2015 and 2016.      The Commonwealth's enactment of a revised

Article 9, they argue, shortened the effective time period of an

initial financing statement from ten years to five years.              Compare



transaction. 526 F.2d at 28-29 (emphasis added).


                                   - 33 -
P.R. Laws Ann. tit. 19, § 2335(a) (five years) with id. § 2153(2)

(2008) (ten years).    Here, the Financing Statement Amendments were

filed about seven and a half years after the 2008 Financing

Statements.   Because lapsed financing statements are ineffective,

see P.R. Laws Ann. tit. 19, § 2335(c), the Committee argues that

the Amendments filed by the Bondholders could not have cured the

deficiencies as to the collateral description in the 2008 Financing

Statements. In support of their view, the System and the Committee

primarily point to a transition provision, the "Savings clause,"

in the revised Article 9, which states that "[e]xcept as otherwise

provided in this subchapter, this act applies to a transaction or

lien within its scope, even if the transaction or lien was entered

into or created before this act takes effect."         Id. § 2402(a).

          This argument on lapse fails for several reasons. First,

as to retroactivity, this Savings clause is not intended to apply

to the separate provision that shortened the life of financing

statements on its effective date.          The Commonwealth's Law 17 of

2014, which clarified that the effective time period of financing

statements was five years, does not contain a statement concerning

retroactivity.    See Law No. 17 of January 16, 2014.             And as a

textual matter, we would expect that a provision intended to apply

retroactively    to   financing   statements   would   directly    mention

financing statements, particularly given the Commonwealth's long-

standing requirement that a law must "expressly so decree" in order


                                  - 34 -
to have retroactive effect.           P.R. Laws Ann. tit. 31, § 3.

                Second, the P.R. Department of State, where UCC filings

are made, considered the amendment to the time period "for the

life of an initial financing statement" and concluded that the

decrease to five years "cannot be retroactive."                   P.R. Dept. of

State,        Circular    2014-01,   Clarifications       on   Term   for   Filing

Continuing Financing Statements Based on Law 17-2014 (Jan. 24,

2014)        (English    trans.).     That   is,   "for    initial    financ[ing]

statements filed on or before January 15, 2014, [the] term is ten

(10) years."        Id.   14   Though this Circular does not have the force

of law, it is informative on this issue.                  Consistent with this

Circular, the Filing Office did not refuse to accept the Financing

Statement Amendments, as it would have been required to do if the

2008 Financing Statements had lapsed.              See P.R. Laws Ann. tit. 19,

§ 2336(b)(3)(B)(ii).

                Third, our conclusion comports with P.R. Laws Ann. tit.

31, § 3, the general provision of the Commonwealth's Civil Code,

which states that "[i]n no case shall the retroactive effect of a

law operate to the prejudice of rights acquired under previous




        14At oral argument, counsel for the System suggested that
the P.R. Department of State's Circular applied only to perfected
interests. This is incorrect. The Circular refers to "initial
financing statements" in bold text on both pages and does not limit
its determination regarding retroactive effect to previously
perfected interests.


                                       - 35 -
legislative action."15       Acceptance of the System's position would

run afoul of this provision.         The enactment of the old Article 9

into Commonwealth law was clearly a legislative action.              Applying

the five-year rule retroactively would harm the rights of creditors

holding perfected security interests through initial financing

statements that were between five and ten years old on January 16,

2014, the effective date of the modified rule.            See id. tit. 19,

§ 2335(a).     Nothing in the law on the effective time limit for

financing     statements     suggests   treating     financing      statements

differently depending on perfection, and instead refers broadly to

"a filed financing statement" and the "date of filing," id.

(emphasis added). So, the bar on retroactivity protects all filers

in the time period at issue (which includes the Bondholders in

this case).

             The 2008 Financing Statements had not lapsed when the

Financing Statement Amendments were filed about seven and a half

years     later,   because   the   ten-year   rule   applied   to    the   2008

Financing Statements.




     15   As a general matter, the Supreme Court of the
Commonwealth of Puerto Rico has suggested, considering this law,
that it is "highly desirable that . . . [a] new rule will have
prospective effect; especially, when contractual or property
rights are at stake." Almodóvar v. Róman, 125 P.R. Offic. Trans.
218 (P.R. 1990).


                                    - 36 -
C.   Perfection by the Financing Statement Amendments                              in
     Conjunction with the 2008 Financing Statements

             We    next        consider    whether    the   Financing      Statement

Amendments cured defects in the initial Statements, when these

filings are read together.                See, e.g., P.R. Laws Ann. tit. 19,

§ 2404(3)(B); see also Miami Valley Prod. Credit Ass'n v. Kimley,

536 N.E.2d 1182, 1186 (Ohio Ct. App. 1987) ("We are willing to

treat the two financing statements as a single financing statement

. . . .").    We do not reach the Bondholders' alternative argument

that the Financing Statement Amendments independently perfected

their security interest, since we determine that the Financing

Statement     Amendments          cured    defects    in    the    2008    Financing

Statements.       Similarly, we do not reach the Bondholders' argument

that Section 2323 allows the use of "other name[s]" of a debtor,

see P.R. Laws Ann. tit. 19, § 2323(b)(1), as this would require a

broader consideration of aspects of Article 9 that are beyond the

necessary scope of this case.

             Article 9 contemplates situations where a financing

statement amendment "cures" an earlier financing statement by

fixing   outdated         or     incorrect    information     in    the    financing

statement, such as after a name change by a debtor.                       See, e.g.,

id. § 2327(c).      Under Article 9, "[a] security interest . . . (3)

becomes perfected . . . (B) when the applicable requirements for

perfection    are    satisfied."           Id.   §   2404(3)(B).     As    to   these



                                          - 37 -
"applicable requirements," a financing statement is sufficient

only "if it: (1) Provides the name of the debtor; (2) provides the

name of the secured party or a representative of the secured party,

and   (3)       indicates    the   collateral     covered   by    the    financing

statement."           Id. § 2322(a).      We now consider the Bondholders'

compliance        with     these   requirements      in   the    2008    Financing

Statements and the Financing Statement Amendments.

      1.        Name of the Secured Party and Collateral Description

                The Financing Statement Amendments sufficiently provide

the name of the secured party's agent in Exhibit A: "The Bank of

New York Mellon, as Fiscal Agent," as required under Section

2322(a)(2).16         No party disputes this clear point.

                As to the collateral description requirement, under the

new Article 9, a collateral description of personal property is

sufficient "whether or not it is specific, if it reasonably

identifies what is described," id. § 2218(a), but a "[s]upergeneric

description [is] not sufficient," id. § 2218(c).                        One of the

"[e]xamples of reasonable identification," id. § 2218(b), under

Article     9    is    a   "[s]pecific    listing"   of   the    collateral,   id.

§ 2218(b)(1).

                Here, the Financing Statement Amendments described the

collateral as "[t]he Pledged Property and all proceeds thereof and


      16  The 2008 Financing Statements also properly list the
Secured Party as "The Bank of New York, as fiscal agent[.]"


                                         - 38 -
all after-acquired property as described more fully in Exhibit A

attached hereto and incorporated by reference."                     Exhibit A, in

turn, contained a detailed definition of "Pledged Property."17

Each of the relevant capitalized terms in the definition of

"Pledged        Property"       --     "Revenues,"    "Funds,"         "Accounts,"

"Subaccounts," "Fiscal Agent," "Debt Service Reserve Account," and

"Resolution" -- is also defined in Exhibit A.                  The definition of

"Pledged Property" satisfied one of the "[e]xamples of reasonable

identification"         by   providing     a   "[s]pecific     listing"        of    the

collateral.        Id.       It therefore suffices as a description of

collateral.

      2.       Name of the Debtor

               We now turn to the key question of whether the Financing

Statement Amendments contain a sufficient "name of the debtor."

Article    9    contains      different    requirements      for    the    names     of

registered organizations and for the names of individuals.                            A

"[r]egistered          organization"      is   defined,   in       part,       as    "an

organization organized solely under the law of a single state or

the United States by the filing of a public organic record with,

the issuance of a public organic record by, or the enactment of

legislation by the state or United States."                  Id. § 2212(a)(71).

The   System      is    a    registered    organization      because      it    is    an


      17  The full definition of "Pledged Property" is the same as
in the Resolution, and is reproduced in note 3, supra.


                                       - 39 -
organization formed and organized by the Commonwealth's enactment

of legislation: the 1951 Enabling Act.        When a debtor is a

registered organization,

          [a] financing statement sufficiently provides
          the name of the debtor . . . only if the
          financing statement provides the name that is
          stated to be the registered organization's
          name on the public organic record most
          recently filed with or issued or enacted by
          the registered organization's jurisdiction of
          organization which purports to state, amend,
          or restate the registered organization's name.

Id. tit. 19, § 2323(a)(1).     Though a financing statement that

"provides only the debtor's trade name does not sufficiently

provide the name of the debtor," id. § 2323(c), an otherwise

sufficient financing statement, containing a correct name of the

debtor, is "not rendered ineffective by the absence of . . . [a]

trade name or other name of the debtor," id. § 2323(b).18



     18    Article 9 also provides a safe harbor provision for minor
errors or omissions: "A financing statement substantially
satisfying the requirements of this subchapter is effective, even
if it has minor errors or omissions, unless the errors or omissions
make the financing statement seriously misleading."       P.R. Laws
Ann. tit. 19, § 2326(a). For a name,

          if a search of the records of the filing office
          under the debtor's correct name, using the
          filing office's standard search logic, if any,
          would disclose a financing statement that
          fails sufficiently to provide the name of the
          debtor in accordance with § 2323 (a) of this
          title, the name provided does not make the
          financing statement seriously misleading.

Id. § 2326(c).


                              - 40 -
          Like the 2008 Financing Statements, Exhibit A to the

Financing Statement Amendments stated the name of the debtor as

"Employees Retirement System of the Government of the Commonwealth

of Puerto Rico."    The 2008 Financing Statements also stated the

"[e]ntity name" of the debtor as "Employees Retirement System of

the Government of the Commonwealth of Puerto Rico."      The System

and the Committee argue that, as of February 28, 2018, this became

the incorrect name because, in their view, the English translation

of the 2013 amendment to the Enabling Act changed the System's

English name.   Id. tit. 3, § 761.   The English translation of that

Act states that "[a] retirement and benefit system to be designated

as the 'Retirement System for Employees of the Government of the

Commonwealth of Puerto Rico' . . . is hereby created."    Law No. 3

of April 4, 2013, 2013 P.R. Laws 64.      In the System's view, the

2013 amendment to the Enabling Act is the relevant "public organic

record most recently filed with or issued or enacted by the

registered organization's jurisdiction of organization."       P.R.

Laws Ann. tit. 19, § 2323(a)(1).     The System argues that Section

1-101, codified at P.R. Laws Ann. tit. 3, § 761, alone is the

section which "state[s]" the name of the System under Section

2323(a)(1), and so concludes that the RSE name is the name for

Article 9 purposes.     That is, the System argues that it is

irrelevant that other sections of the Act use "Employees Retirement

System," see, e.g., id. § 763(36), because only Section 1-101 of


                              - 41 -
the    translation        "purports    to   state,      amend,     or    restate     the

registered organization's name," id. tit. 19, § 2323(a)(1).                        Even

if    this   were    a    translation     error,    the    System       argues,   "that

erroneous translation would nevertheless constitute [the System's]

name for Article 9 purposes."               The System argues that any UCC

filing   (whether        a   financing    statement       or   financing     statement

amendment) under "Employees Retirement System of the Government of

the Commonwealth of Puerto Rico" does not state the correct name.

On    this   view,       because   a   search     under    the    correct     name    --

"Retirement     System       for   Employees       of   the     Government    of     the

Commonwealth of Puerto Rico" -- would not find such a UCC filing,

use of the ERS name is seriously misleading.                    P.R. Laws Ann. tit.

19, § 2326(c).

             The Bondholders make numerous arguments in opposition

regarding the sufficiency of the name used, some statutory and

some focused on the System's own conduct. We do not detail those

arguments further, but deal with them in our analysis.

             We resolve the merits of this matter on the record, which

is adequate.        Both the 2008 Financing Statements and the Financing

Statement Amendments were filed in English.                    And so we look to the

2014 English translation of the Enabling Act to determine whether

the Financing Statement Amendments comply with the UCC's reference

to the "public organic record most recently . . . enacted by the

[System's] jurisdiction of organization which purports to state,


                                         - 42 -
amend, or restate the [System's] name."           P.R. Laws Ann. tit. 19,

§ 2323(a)(1).    The "to be designated as" language codified at

Section 761 does not mean that no other portion of the statute

"state[s]" the name of the System for UCC purposes.                The System

misconstrues the relevant UCC provision here, by suggesting that

only the first section of the Enabling Act "purports to state,

amend, or restate the registered organization's name," id. tit.

19,   § 2323(a)(1),    because   that     section     uses   the    following

language: "A retirement and benefit system to be designated as the

'Retirement   System   for    Employees    of   the    Government      of   the

Commonwealth of Puerto Rico,' . . . is hereby created."              Id. tit.

3, § 761.   The requirement is that a filer "provide the name that

is stated" in the "public organic record . . . which purports to

state, amend, or restate the registered organization's name."               Id.

(emphasis   added).     The   latter    clause,     starting   with     "which

purports," plainly modifies "public organic record."               So, it does

not follow that only one of many clauses in the statute must be

all that can be considered when determining what "name . . . is

stated" in the "public organic record."19               Instead, this UCC


      19  The System's argument by analogy to the UCC's provision,
P.R. Laws Ann. tit. 19, § 2323(a)(4), regarding an individual's
name on a driver's license, is unpersuasive. The System argues
that since an incorrect name on a driver's license must be used as
the party's name in a sufficient UCC filing, if the filing is made
in the same state as the driver's license was issued, the RSE name
must be used here (whether or not it is a correct name). This
argument by analogy is necessarily premised on the view that the


                                 - 43 -
provision directs focus to the entire "public organic record which

purports to state, amend, or restate the registered organization's

name." Id. The fact that Section 1-101 of the English translation

of the amended Enabling Act uses "Retirement System for Employees

of the Government of the Commonwealth of Puerto Rico" does not end

the inquiry.

             The   official     English     translation,    on   its   face,

repeatedly translates the exact same Spanish name in two different

ways.20   Both "Retirement System for Employees" and "Employees

Retirement     System,"       are   used,    seemingly     interchangeably,

throughout the translated Act as codified.           No provision of the

Act states, nor even suggests, that the ERS name is used as a trade



2013 amended Act states only the RSE name, whether or not it is a
translation error. If, as we conclude, the amended Act states the
ERS name as a name for the System, a searcher can still rely only
on official records and there is no issue about a searcher having
to use an "incorrect" name.
          More generally, the requirement for an individual with
a driver's license issued in the state is not relevant here, where
we consider a registered organization that is created and
designated by statute.
     20   The Spanish language at issue did not change in the 2013
amendment to the Enabling Act. The language translated as "to be
designated as the 'Retirement System for Employees,'" is "que se
denominará 'Sistema de Retiro de Los Empleados." Compare Law No.
3 of April 4, 2013, 2013 P.R. Laws 39 with id. (Spanish). This is
the same Spanish language used after the last amendment to the
Enabling Act in 2004. P.R. Leyes Ann. tit. 3, § 761 (2005). And
indeed, the portion of the Spanish corresponding to the first part
of the name of the System -- "Sistema de Retiro de Los Empleados"
-- was the same in the original Enabling Act of 1951, and was
translated there as "Employees Retirement System." Compare Law
No. 447 of May 15, 1951, 1951 P.R. Laws 1298 with id. at 1299.


                                    - 44 -
name or nickname rather than an official, legal name.21   We do not

agree with the System that one English name (the RSE name) is

official and the other (the ERS name) is merely a trade name, which

would be insufficient.

          The System's argument that the "to be designated" clause

in Section 1-101 alone must control fails for a number of reasons.

The numerous clauses using the ERS name are hardly trivial.     It is

true that "Retirement System for Employees" is used three times in

the translated Act, as codified.   Id. §§ 761, 763(1), 779.22    But

"Employees Retirement System" is used far more often: by our count,

more than thirty-five times in the Act as codified.   Perhaps most

importantly, "Employees Retirement System" is used in the primary

definition of "[s]ystem."   Id. § 763(36) ("System [s]hall mean the

Employees Retirement System of the Government of the Commonwealth

of Puerto Rico.").   Other uses of the ERS name include in the

heading of Section 1-101, id. § 761, as well as the headings of


     21    We do not need to decide whether a translation error
occurred in this instance. We do note that in the relevant portion
of the Spanish version of the Act, the Spanish preposition most
commonly translated as "for" -- para -- is not used.           See
University     of    Cambridge,    Spanish-English     Dictionary,
http://dictionary.cambridge.org/dictionary/spanish-english,
"para."
     22   It is not clear that the use in Section 779 refers to
the same System, though we assume it does.       This provision in
English describes the "Retirement System of the Employees of the
Government and its Instrumentalities," P.R. Laws Ann. tit 3, §
779, rather than "Retirement System for Employees of the Government
of the Commonwealth of Puerto Rico," id. § 761.


                              - 45 -
many other sections, see id. §§ 761a, 762, 763, 764, 765, 765a,

766, 766a, 766b, 766c, 766d, 768, 768a, 769, 769a, 770, 770a, 771,

772, 773, 774, 775, 776, 777, 778, 779, 779a, 779b, 779c, 781a,

782, 783, 784, 785, 786, 786a, 786b, 787, 788.

          The System and the Committee have offered no explanation

as to why, when both terms are used, the ERS name should be

disregarded.   It is difficult to discern why "Retirement System

for Employees" is used instead of "Employees Retirement System" in

the particular places where the RSE name is used.   Nothing about

the context suggests that one or the other should be used, and the

underlying Spanish is the same.

          We think a reasonable creditor would be familiar with

the Commonwealth law that, in a case of a discrepancy between the

English and Spanish, when the legislation originated in Spanish

"the Spanish text shall be preferred to the English."    P.R. Laws

Ann. tit. 31, § 13; see Republic Sec. Corp. v. P.R. Aqueduct &

Sewer Auth., 674 F.2d 952, 956 (1st Cir. 1982) ("[I]n cases of

discrepancy 'the Spanish text shall be preferred.'").   Further, we

see no evidence that the legislature of the Commonwealth intended

to change the English name of the System to the RSE name and

abandon the ERS name.   We would expect to see a clear statement

expressing a desire to change the translation, and there is no

such statement.   This expectation is only reinforced by Section

13, described above.


                             - 46 -
            The legislature provided a Statement of Motives to the

2013 amendment, which identified, for example, the fiscal crisis

in Puerto Rico, the causes of the crisis, and the need to act

promptly.    Law No. 3 of April 4, 2013, 2013 P.R. Laws 39-64.               And

the legislature then explained "[e]ach one of the amendments," id.

at 58, such as the "[i]ncrease in the employee contribution

[rate]," id. at 59.      There is no explanation in this section that

the 2013 amendment was meant to change the name of the System.

Earlier name changes, including in 2004, demonstrate generally

that the legislature understands how to change the System's name

when it wants to do so.

            It is also significant that the RSE name referenced in

the "to be designated" clause differs from prior longstanding

official uses.    From 1951 through 2012, translated versions of the

Enabling Act used only "Employees Retirement System" in the first

section.     See, e.g., Law No. 447 of May 15, 1951, 1951 P.R. Laws

1298; P.R. Laws Ann. tit. 3, § 761 (1988); id. (2006), id. (2011).

It is only the translation of the 2013 amendment which breaks this

consistent    pattern.     Of    course,    a   long-standing   name    of    an

organization or agency that is named by statute can be changed by

statute.     Here, though, the legislature did change the System's

name several times, including changing the name of the System in

2004   by     removing    "and     its     Instrumentalities"     ("y        sus

Instrumentalidades") from the end of the System's name and by


                                   - 47 -
replacing "Government of Puerto Rico" with "Government of the

Commonwealth of Puerto Rico" ("Gobierno del Estado Libre Asociado

de Puerto Rico").     Law No. 296 of September 15, 2004, § 1-101;

P.R. Laws Ann. tit. 3, § 761 (2006).         But, with each of these

changes,   the   "Employees   Retirement   System"    part   of    the   name

remained the same.    Our conclusion that there was no legislative

intent to change the System's name is also bolstered by post-2014

legislative action.      Years after the 2014 translation of the

amended Enabling Act, the official translation of the Puerto Rico

Financial Emergency and Fiscal Responsibility Act of 2017 referred

to the System in part as "the Employees Retirement System."              P.R.

Laws Ann. tit. 3, § 9433(r).

           Further, the ERS name is the name consistently used by

the System itself, including in court filings, before and after

the translation of the amended Act in 2014.              There are many

examples of this; we list only a few.        In its complaint in this

case, the System referred to itself as "the Employees Retirement

System of the Government of the Commonwealth of Puerto Rico" or

"ERS."   The System referred to itself in the same way in its Answer

to   Defendant's   Counterclaims.     The    System    did   not    mention

"Retirement System for Employees" or "RSE" in either document.

           Independently, in its Title III Petition form, dated May

21, 2017, the ERS name was used under "Debtor's name."            In the box

on the Title III form asking for "[a]ll other names Debtor used in


                                 - 48 -
the last five years [-] Include any assumed names, trade names,

and doing business as names," only a Spanish name was listed,

"Adminstracion de los Sistemas de Retiro de los Empleados del

Gobierna y la Judicatura," with no mention of "Retirement System

for Employees."        Further, the System made no statement that

"Employees Retirement System" was being used as a trade name.

Again, these are only a few of the many times that the System held

itself out as the "Employees Retirement System" around the time of

and after the translation of the amended Enabling Act was in

effect.   The district court determined, and the System now argues,

that the System used the ERS name simply as a trade name after

2014.   See In re: Fin. Oversight & Mgmt. Bd. for P.R., 590 B.R. at

592.    We disagree.

            Finally, there is no doubt that the ERS name was the

official and only name of the System for over sixty years.     So,

any putative creditors would have had to search under that name to

find prior liens even if the System's name did change in 2014.

See P.R. Laws Ann. tit. 19, § 2327(c) (providing that a secured

party owning a lien on the debtor's property acquired prior to a

name change is not required to file a new financing statement).

This observation adds further support to the central proposition

that any putative creditor who read the 2014 translation of the

Enabling Act would conclude that, given the inconsistent use of

both the ERS and RSE names, it should at the very least search


                                - 49 -
under the long-standing ERS name.

             All of these reasons lead us to conclude that "Employees

Retirement System of the Government of the Commonwealth of Puerto

Rico" remained a valid name for UCC purposes when the Financing

Statement Amendments were filed.23 In our view, a searcher, whether

another creditor or merely an interested party, would conclude

that a search under the ERS name was required.            Similarly, a

reasonable filer would have concluded that the ERS name was a

correct name for the debtor for UCC purposes.

             Because   the   Financing    Statement   Amendments   used

"Employees Retirement System of the Government of the Commonwealth

of Puerto Rico," they contained an appropriate name of the debtor

under the Commonwealth's Article 9.       See P.R. Laws Ann. tit. 19,

§§ 2322(a), 2323(a)(1), 2404(3)(B).       Taken together with the 2008

Financing Statements, the Financing Statement Amendments met the

requirements for perfection as of December 17, 2015.           See id.

§ 2322(a).




     23   Even were we to accept that "[t]he majority of cases
decided under . . . Article 9 are unforgiving of even minimal
errors [for the name of the debtor]," In re John's Bean Farm of
Homestead, Inc., 378 B.R. 385, 391 (Bankr. S.D. Fla. 2007), a
filing under the ERS name is not such an error. The situation
here is clearly unlike, for example, a filer misspelling the name
of a tractor seller as "Roger" rather than "Rodger." See Pankratz
Implement Co. v. Citizens Nat. Bank, 130 P.3d 57, 59 (Kan. 2006).



                                 - 50 -
D.      Avoidance under PROMESA

                Because we determine that the Bondholders satisfied

Article 9's perfection requirements before the passage of PROMESA

on June 30, 2016, we do not consider whether PROMESA would allow

retroactive avoidance of unperfected liens.24                  The debtors do not

argue        that   the   strong-arm   provision    of   the    Bankruptcy   Code,

incorporated by reference in PROMESA, would allow them to avoid

the Bondholders' interest if the interest is perfected.

                And   as     a   "basic    tenet   of    the    law   of   secured

transactions," a "perfected security interest prevails over a

subsequent lien creditor."             Ledford v. Easy Living Furniture, 52
B.R. 706, 710 (Bankr. S.D. Ohio 1985); accord Gen. Elec. Credit

Corp. v. Nardulli & Sons, Inc., 836 F.2d 184, 189 (3d Cir. 1988)

(holding that because the parties filed correctly and perfected

their security interest, "their rights as lienholders are superior

to those of the trustee as a hypothetical lienholder under 11

U.S.C. § 544").           Commonwealth law recognizes this rule of priority

by implication, in stating that a judicial creditor's lien is



        24Similarly, we need not consider the System's argument
that the Bondholders' security interest was always inferior to
subsequent perfected security interests and judicial liens under
the UCC, see P.R. Laws Ann. tit. 19, §§ 2219(a)(1), 2212(52),
2267(a)(2)(A), because this argument is necessarily premised on
the Bondholders having only an unperfected security interest. The
System does not argue that the UCC would grant priority over a
previously perfected lien, and the statutory text is clear on this
issue. Id. § 2267(a)(2)(A).



                                          - 51 -
superior to a prior unperfected security interest.                  See P.R. Laws

Ann.    tit.     19,       § 2267(a)(2)(A).      "Where      a   creditor    has   an

unperfected lien on a debtor's property, the Bankruptcy Code

empowers a trustee to avoid and preserve the lien for the benefit

of the estate."            DiGiacomo v. Traverse (In re Traverse), 753 F.3d
19, 26 (1st Cir. 2014) (emphasis added).

E.      The Bondholders' Counterclaims

               The    Bondholders    also     appeal   the   dismissal      of   their

second and third counterclaims, both requests for declaratory

judgment.       Counterclaim Two sought a declaration stating that the

"Bondholders hold valid, enforceable, attached, perfected, first

priority liens on and security interest in the Pledged Property

whether ERS became entitled to collect such property before or

after the commencement of ERS's Title III case."                     Counterclaim

Three sought a declaration stating that "because the employer

contributions          constitute     'special     revenues,'      [Bondholders']

security interests in and liens on employer contributions received

by the [System] after the Petition Date remain enforceable pursuant

to 11 U.S.C. § 928(a)."             The Bondholders argue that the district

court     did        not     adequately     address     arguments      for       these

counterclaims.

               As to Counterclaim Two, the Bondholders acknowledged in

the district court that the "[11 U.S.C.] section 552 issues need

not be reached in light of the Summary Judgment Decision," and did


                                       - 52 -
not provide "any reason that the remaining aspects of Count Two

should be resolved differently from the Claims resolved by the

Summary    Judgment        Decision."       As     to   Counterclaim        Three,   the

Bondholders stipulated that "in light of the Summary Judgement

decision [the Bondholders] are unable to identify any need for the

[district court] to reach the alternative arguments."

               Because we find the 2008 Financing Statements effective

as   amended,         we   remand    to    the     district     court      for   further

consideration of the dismissals of these counterclaims in light of

this opinion.

F.      Violation of the January 2017 Stipulation

               Finally, the Bondholders argue that ERS violated the

January 2017 Stipulation between the parties, and the district

court erred in determining that no violation occurred (or that it

was beyond the scope of the proceeding). Specifically, they assert

that the System violated that Stipulation because it requires that,

"[t]o    the    extent     that     ERS   receives      any    Commonwealth      central

government Employers' contributions, unless otherwise agreed in

writing by the undersigned parties, such contributions shall be

retained in the Segregated Account pending further order of the

Court."     The System points out that a Joint Stipulation between

the parties in this case limited claims or counterclaims on

employer contributions only to those received during May 2017.

               Even    assuming     the   Bondholders         have   not   waived    this


                                          - 53 -
argument,25 it fails.           The Joint Stipulation shows that the parties

agreed that the scope of the adversary proceedings at the district

court        would    include    "ERS's   rights       with   respect    to     employer

contributions received during the month of May 2017," and beyond

some other stipulated claims and counterclaims, "no other claims

may be made by either side" (emphasis added).                            So only the

contributions during the month of May 2017 are properly at issue

here.        But as the district court correctly noted, In re: Fin.

Oversight & Mgmt. Bd. for P.R., 590 B.R. at 599, the Bondholders

conceded in their Answer and Counterclaims below that "ERS was

obligated to place Employers' Contributions into the Segregated

Account only for the duration of the [PROMESA] Section 405 Stay,"

and the Section 405 stay expired as of May 1, 2017. The Bondholders

have not explained how their argument concerning the alleged

violation        of    the      January   2017     Stipulation     survives        these

admissions,          taking   into   account     the    stipulated      scope    of   the

adversary proceedings.            The district court correctly dismissed the

Bondholders' claim regarding an alleged violation of the January

2017 Stipulation.



        25Neither opening brief from the Bondholders makes a full
argument concerning the alleged violation of the January 2017
Stipulation. See United States v. Zannino, 895 F.2d 1, 17 (1st
Cir. 1990) ("It is not enough merely to mention a possible argument
in the most skeletal way, leaving the court to do counsel's work,
create the ossature for the argument, and put flesh on its
bones.").


                                          - 54 -
                                     III.

           We affirm the district court's holding that the 2008

Financing Statements did not perfect the Bondholders' security

interest   in   the    "Pledged   Property."        We   determine   that   the

Bondholders     met    the   requirements    for   perfection   beginning    on

December 17, 2015, and so reverse the district court.                PROMESA's

incorporation of the Bankruptcy code does not allow for the

avoidance of perfected liens, and so we vacate the district court's

holding that the Bondholders' security interest can be avoided

under PROMESA.        Concerning the district court's dismissal of the

Bondholders' second and third counterclaims with prejudice, we

vacate and remand to the district court for further consideration

in light of this opinion. We affirm the district court's dismissal

of the Bondholders' claim regarding the January 2017 Stipulation.

No costs are awarded.




                                    - 55 -